DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Lorenc, on August 18, 2022, and August 22, 2022.
	Amend claims 1-5, 8-15, and 19-21.
	Rejoin claims 8-15 and 19-21.
	

(Currently amended) A compound of formula (A),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (A)
wherein,
- cycle A is phenyl; wherein said phenyl can be unsubstituted or substituted with one or more substituents selected from cyano and fluoro;
- cycle C is a monocycle selected from 

    PNG
    media_image2.png
    200
    31
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    200
    31
    media_image2.png
    Greyscale

(a1) ;		    (a3) ;
wherein the wavy line (
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) indicates the point of attachment to the carbonyl of the main formula (A) and the hashed line (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) indicates the point of attachment to the cycle A of the main formula (A);  
- X1 is selected from C; and N;
- X2 is selected from CR12; NR13; N; O; and S;
- X3 is selected from CR14, NR15; N; O; and S;
- X4 is selected from CR16, NR17;
- each R9 is independently selected from hydrogen; alkyl; alkenyl; alkynyl; heteroalkyl; heteroalkenyl; heteroalkynyl; =O; and =S; wherein said alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, and heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH or NH2;
- W1 is selected from CR32R32a; NR33; O; S; and SO2;
- each p and q is independently selected from 1 and 2, whereby p+q is selected from 2 and 3;
- cycle B is selected from aryl and heteroaryl; wherein said aryl and heteroaryl can be unsubstituted or substituted with one or more Z1a;
- R1 is aryl or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;
wherein said aryl and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
is substituted with one or two methoxy groups;
- R2 is hydrogen; 
- each R12, R14, and R16 is independently selected from hydrogen; halogen; hydroxyl; sulfhydryl; trifluoromethyl; trifluoromethoxy; nitro; amino; cyano; alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; and heteroalkynyl; 
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl,  heteroalkyl, heteroalkenyl, and heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
- R13, R15, and R17 is independently selected from hydrogen; hydroxyl; sulfhydryl; -S(O)Z2; -S(O)2Z3; -S(O)2NZ4Z5; trifluoromethyl; -C(O)Z3; -C(O)OZ2; -C(O)NZ4Z5; -C(O)H; alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; and heteroalkynyl; 
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, and heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
- each R32 and R32a is independently selected from hydrogen; halogen; hydroxyl; sulfhydryl; =O; =S; trifluoromethyl; trifluoromethoxy; cyano; alkyl; alkenyl; alkynyl; heteroalkyl; heteroalkenyl; and heteroalkynyl; and wherein said alkyl, alkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, and heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2; 
- each R33 is independently selected from hydrogen; alkyl; alkenyl; alkynyl; heteroalkyl; heteroalkenyl; and heteroalkynyl; wherein said alkyl, alkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, and heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2; 
- each Z1a is independently selected from the group consisting of halogen; -OZ2; and alkyl; 
wherein said alkyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
- each Z2 is independently selected from alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; heteroalkynyl; aryl; heterocycle; arylalkyl; arylalkenyl; arylalkynyl; arylheteroalkyl; arylheteroalkenyl; arylheteroalkynyl; heterocycle-alkyl; heterocycle-alkenyl; heterocycle-alkynyl; heterocycle-heteroalkyl; heterocycle-heteroalkenyl; and heterocycle-heteroalkynyl;
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, aryl, heterocycle, arylalkyl, arylalkenyl, arylalkynyl, arylheteroalkyl, arylheteroalkenyl, arylheteroalkynyl, heterocycle-alkyl, heterocycle-alkenyl, heterocycle-alkynyl, heterocycle-heteroalkyl, heterocycle-heteroalkenyl, and heterocycle-heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-alkyl, -OCF3, cyano, nitro, -C(O)OH and NH2; 
- each Z3 is independently selected from hydroxyl; alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; heteroalkynyl; aryl; heterocycle; arylalkyl; arylalkenyl; arylalkynyl; arylheteroalkyl; arylheteroalkenyl; arylheteroalkynyl; heterocycle-alkyl; heterocycle-alkenyl; heterocycle-alkynyl; heterocycle-heteroalkyl; heterocycle-heteroalkenyl; and heterocycle-heteroalkynyl;
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, aryl, heterocycle, arylalkyl, arylalkenyl, arylalkynyl, arylheteroalkyl, arylheteroalkenyl, arylheteroalkynyl, heterocycle-alkyl, heterocycle-alkenyl, heterocycle-alkynyl, heterocycle-heteroalkyl, heterocycle-heteroalkenyl, and heterocycle-heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-alkyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
- each Z4 and Z5 is independently selected from hydrogen; alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; heteroalkynyl; aryl; heterocycle; arylalkyl; arylalkenyl; arylalkynyl; arylheteroalkyl; arylheteroalkenyl; arylheteroalkynyl; heterocycle-alkyl; heterocycle-alkenyl; heterocycle-alkynyl; heterocycle-heteroalkyl; heterocycle-heteroalkenyl; and heterocycle-heteroalkynyl;
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, aryl, heterocycle, arylalkyl, arylalkenyl, arylalkynyl, arylheteroalkyl, arylheteroalkenyl, arylheteroalkynyl, heterocycle-alkyl, heterocycle-alkenyl, heterocycle-alkynyl, heterocycle-heteroalkyl, heterocycle-heteroalkenyl, and heterocycle-heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from  alkyl, alkenyl, alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-alkyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
or wherein Z4 and Z5 can be taken together in order to form a (5-, 6-, or 7-membered) heterocycle which can be unsubstituted or substituted with alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, hydroxyl, halogen, -SH, trifluoromethyl, -O-alkyl, -OCF3, cyano, nitro, -C(O)OH or -NH2;
or an isomer, solvate, salt, or prodrug thereof,
with the proviso that said compound is not 
2-anilino-2-(4-tert-butylphenyl)-1-(2-phenyl-1-piperidyl)ethanone;
2-anilino-1-(2-phenyl-1-piperidyl)-2-[4-(trifluoromethyl)phenyl]ethanone; or
2-anilino-2-(4-tert-butylphenyl)-1-(2-phenylazepan-1-yl)ethenone, and
R17 is not hydrogen.

2. 	(Currently amended) The compound of claim 1, wherein cycle C is selected from the following group of cycles

    PNG
    media_image6.png
    519
    740
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    368
    media_image7.png
    Greyscale


3. 	(Currently amended) The compound of claim 2, wherein cycle C is selected from the following group of cycles 
    PNG
    media_image8.png
    113
    592
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

4. 	(Currently amended) The compound of claim 1, selected from formulas 

    PNG
    media_image10.png
    162
    585
    media_image10.png
    Greyscale
   
	         

    PNG
    media_image11.png
    200
    96
    media_image11.png
    Greyscale

		(C5).

5. 	(Currently amended) The compound of claim 1 wherein,
- cycle C is a monocycle selected from 

    PNG
    media_image6.png
    519
    740
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    368
    media_image7.png
    Greyscale
 
wherein the wavy line (
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) indicates the point of attachment to the carbonyl of the main formula (A) and the hashed line (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) indicates the point of attachment to the cycle A of the main formula (A); 
- cycle B is aryl; wherein said aryl is optionally substituted with one, two, or three Z1a; 
- R9 is selected from hydrogen; C1-6alkyl; heteroC1-6alkyl; and =O;
- each of R12, R14 and R16 is independently selected from hydrogen; halogen; trifluoromethyl; cyano; C1-6alkyl and C1-6cycloalkyl;
- each R13, R15 and R17  is independently selected from hydrogen; C1-6alkyl; and C1-6cycloalkyl;
- each R32 and R32a is independently selected from hydrogen; halogen; hydroxyl; sulfhydryl; trifluoromethyl; trifluoromethoxy; cyano; C1-6alkyl; C2-6alkenyl; C2-6alkynyl; hetero C1-6alkyl; heteroC2-6alkenyl; and hetero C2-6alkynyl;
- each R33 is independently selected from hydrogen and C1-6alkyl;
- each Z1a is independently selected from the group consisting of halogen, -OZ2, and C1-6alkyl;
wherein said C1-6alkyl is optionally substituted with one, two, or three substituents selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, -O-C(O)Me, cyano, nitro, -C(O)OH, -C(O)OC1-6alkyl, -NH2, -NHCH3; -N(CH3)2, -NH-C(=O)O-C1-4alkyl, morpholinyl, -S(O)2C1-4alkyl, and –O-C1-6alkyl; 
- each Z2 is independently selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC1-6alkenyl, arylheteroC1-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl; 
wherein said C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl are optionally substituted with one, two, or three substituents selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, difluoromethyl, -O-C1-6alkyl, -OCF3, -S(=O)2C1-4alkyl, cyano, nitro, -C(=O)OH, -C(=O)O-C1-4alkyl, -NH2, -N(CH3)2, pyrrolidinyl, piperidinyl, and piperazinyl;
- each Z3 is independently selected from hydroxyl, C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl; 
wherein said C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl are optionally substituted with one, two, or three substituents selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-C1-6alkyl, -OCF3, cyano, nitro, -C(=O)OH, -NH2, and -N(CH3)2; 
- each Z4 and Z5 is independently selected from hydrogen, C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, C3-7cycloalkyl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl; 
wherein said C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl are optionally substituted with one, two, or three substituents selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-C1-6alkyl, -OCF3, cyano, nitro, -C(=O)OH and -NH2;
or wherein Z4 and Z5 can be taken together in order to form a (5-, 6-, or 7-membered) heterocycle which is optionally substituted with C1-6alkyl, C2-6alkenyl, C2-6alkynyl, hydroxyl, halogen, -SH, trifluoromethyl, -O-C1-6alkyl, -OCF3, cyano, nitro, -C(=O)OH, or -NH2.

6. 	(Previously presented) The compound of claim 1, wherein
- each Z1a is independently selected from the group consisting of halogen, -OZ2, and C1-6alkyl;
wherein said C1-6alkyl is optionally substituted with one, two, or three substituents selected from hydroxyl, =O, -O-C(O)Me, cyano, -C(O)OH, -C(O)OC1-6alkyl, -NH2, -NHCH3; -N(CH3)2, -NH-C(=O)O-C1-4alkyl; -S(O)2C1-4alkyl, and –O-C1-6alkyl;
- each Z2 is independently selected from C1-6alkyl, aryl, and heterocycle-C1-6alkyl;
wherein said C1-6alkyl, and aryl are optionally substituted with one, two, or three substituents selected from hydroxyl, halogen, difluoromethyl, -O-C1-6alkyl, -S(=O)2C1-4alkyl,  -C(=O)OH, -C(=O)O-C1-4alkyl, -NH2, and -N(CH3)2, pyrrolidinyl, piperidinyl, and piperazinyl;
- each Z3 is independently selected from hydroxyl, C1-6alkyl, and heterocycle;
wherein said C1-6alkyl and heterocycle are optionally substituted with one, two, or three substituents selected from C1-6alkyl and -N(CH3)2;
- each Z4 and Z5 is independently selected from hydrogen, C1-6alkyl, and C3-7cycloalkyl.

7. 	(Canceled) 

8. 	(Rejoined -- Currently amended) A method of treatment Dengue virus or yellow fever virus

9. 	(Rejoined -- Currently amended) A method of Dengue virus or yellow fever virus

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (A)
wherein,
- cycle A is phenyl; wherein said phenyl can be unsubstituted or substituted with one or more substituents selected from cyano and fluoro;
- cycle C is a monocycle selected from 

    PNG
    media_image12.png
    168
    614
    media_image12.png
    Greyscale

		    (a1) ;		     
wherein the wavy line (
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) indicates the point of attachment to the carbonyl of the main formula (A) and the hashed line (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) indicates the point of attachment to the cycle A of the main formula (A);  
- X1 is selected from C; and N;
- X2 is selected from CR12; NR13; N; O; and S;
- X3 is selected from CR14, NR15; N; O; and S;
- X4 is selected from CR16, NR17; 
- each9 is independently selected from hydrogen; alkyl; alkenyl; alkynyl; heteroalkyl; heteroalkenyl; heteroalkynyl; =O; and =S; wherein said alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, and heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2;

- W1 is selected from CR32R32a; NR33; O; S; and SO2;
- each p and q is independently selected from 1 and 2, whereby p+q is selected from 2 and 3;
- cycle B is selected from aryl and heteroaryl; wherein said aryl and heteroaryl can be unsubstituted or substituted with one or more Z1a;
- R1 is aryl or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; and wherein said aryl or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
is substituted with one or two methoxy groups;
- R2 is hydrogen; 
- each R12, R14, and R16 is independently selected from hydrogen; halogen; hydroxyl; sulfhydryl; trifluoromethyl; trifluoromethoxy; nitro; amino; cyano; alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; and heteroalkynyl; 
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl,  heteroalkyl, heteroalkenyl, and heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
- R13, R15, and R17 is independently selected from hydrogen; hydroxyl; sulfhydryl; -S(O)Z2; -S(O)2Z3; -S(O)2NZ4Z5; trifluoromethyl; -C(O)Z3; -C(O)OZ2; -C(O)NZ4Z5; -C(O)H; alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; and heteroalkynyl; 
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, and heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
- each R32 and R32a is independently selected from hydrogen; halogen; hydroxyl; sulfhydryl; =O; =S; trifluoromethyl; trifluoromethoxy; cyano; alkyl; alkenyl; alkynyl; heteroalkyl; heteroalkenyl; and heteroalkynyl; and wherein said alkyl, alkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, and heteroalkynyl, can be unsubstituted or substituted with one or more substituents selected from hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2; 
- each R33 is independently selected from hydrogen; alkyl; alkenyl; alkynyl; heteroalkyl; heteroalkenyl; and heteroalkynyl; and wherein said alkyl, alkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, and heteroalkynyl, can be unsubstituted or substituted with one or more substituents selected from hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH  and NH2; 
- each Z1a is independently selected from the group consisting of halogen; -OZ2; and alkyl; 
wherein said alkyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
- each Z2 is independently selected from alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; heteroalkynyl; aryl; heterocycle; arylalkyl; arylalkenyl; arylalkynyl; arylheteroalkyl; arylheteroalkenyl; arylheteroalkynyl; heterocycle-alkyl; heterocycle-alkenyl; heterocycle-alkynyl; heterocycle-heteroalkyl; heterocycle-heteroalkenyl; and heterocycle-heteroalkynyl;
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, aryl, heterocycle, arylalkyl, arylalkenyl, arylalkynyl, arylheteroalkyl, arylheteroalkenyl, arylheteroalkynyl, heterocycle-alkyl, heterocycle-alkenyl, heterocycle-alkynyl, heterocycle-heteroalkyl, heterocycle-heteroalkenyl, and heterocycle-heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-alkyl, -OCF3, cyano, nitro, -C(O)OH and NH2; 
- each Z3 is independently selected from hydroxyl; alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; heteroalkynyl; aryl; heterocycle; arylalkyl; arylalkenyl; arylalkynyl; arylheteroalkyl; arylheteroalkenyl; arylheteroalkynyl; heterocycle-alkyl; heterocycle-alkenyl; heterocycle-alkynyl; heterocycle-heteroalkyl; heterocycle-heteroalkenyl; and heterocycle-heteroalkynyl;
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, aryl, heterocycle, arylalkyl, arylalkenyl, arylalkynyl, arylheteroalkyl, arylheteroalkenyl, arylheteroalkynyl, heterocycle-alkyl, heterocycle-alkenyl, heterocycle-alkynyl, heterocycle-heteroalkyl, heterocycle-heteroalkenyl, and heterocycle-heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from alkyl, alkenyl, alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-alkyl, -OCF3, cyano, nitro, -C(O)OH and NH2;
- each Z4 and Z5 is independently selected from hydrogen; alkyl; cycloalkyl; alkenyl; cycloalkenyl; alkynyl; cycloalkynyl; heteroalkyl; heteroalkenyl; heteroalkynyl; aryl; heterocycle; arylalkyl; arylalkenyl; arylalkynyl; arylheteroalkyl; arylheteroalkenyl; arylheteroalkynyl; heterocycle-alkyl; heterocycle-alkenyl; heterocycle-alkynyl; heterocycle-heteroalkyl; heterocycle-heteroalkenyl; and heterocycle-heteroalkynyl;
wherein said alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, aryl, heterocycle, arylalkyl, arylalkenyl, arylalkynyl, arylheteroalkyl, arylheteroalkenyl, arylheteroalkynyl, heterocycle-alkyl, heterocycle-alkenyl, heterocycle-alkynyl, heterocycle-heteroalkyl, heterocycle-heteroalkenyl, and heterocycle-heteroalkynyl can be unsubstituted or substituted with one or more substituents selected from  alkyl, alkenyl, alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-alkyl, -OCF3, cyano, nitro, -C(O)OH or NH2;
or wherein Z4 and Z5 can be taken together in order to form a (5-, 6-, or 7-membered) heterocycle which can be unsubstituted or substituted with alkyl, cycloalkyl, alkenyl, cycloalkenyl, alkynyl, cycloalkynyl, hydroxyl, halogen, -SH, trifluoromethyl, -O-alkyl, -OCF3, cyano, nitro, -C(O)OH  and -NH2;
or an isomer, solvate, salt, or prodrug thereof,
with the proviso that said compound is not 
2-anilino-2-(4-tert-butylphenyl)-1-(2-phenyl-1-piperidyl)ethanone;
2-anilino-1-(2-phenyl-1-piperidyl)-2-[4-(trifluoromethyl)phenyl]ethanone; or
2-anilino-2-(4-tert-butylphenyl)-1-(2-phenylazepan-1-yl)ethenone, and
provided that R17 is not hydrogen.

10. 	(Rejoined -- Currently amended) The method of claim 9, wherein cycle C is selected from the following group of cycles

    PNG
    media_image6.png
    519
    740
    media_image6.png
    Greyscale


    PNG
    media_image13.png
    97
    107
    media_image13.png
    Greyscale


    PNG
    media_image7.png
    200
    368
    media_image7.png
    Greyscale
.

11. 	(Rejoined -- Currently amended) The method of claim 9, wherein cycle C is selected from the following group of cycles 

    PNG
    media_image8.png
    113
    592
    media_image8.png
    Greyscale


    PNG
    media_image13.png
    97
    107
    media_image13.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

12. 	(Rejoined -- Currently amended) The method of claim 9, wherein the compound of formula A is selected from formulas 

    PNG
    media_image10.png
    162
    585
    media_image10.png
    Greyscale
   
	        

    PNG
    media_image14.png
    126
    186
    media_image14.png
    Greyscale

    PNG
    media_image11.png
    200
    96
    media_image11.png
    Greyscale



13. 	(Rejoined -- Currently amended) The method of claim 9, wherein
- cycle C is a monocycle selected from 

    PNG
    media_image6.png
    519
    740
    media_image6.png
    Greyscale


    PNG
    media_image13.png
    97
    107
    media_image13.png
    Greyscale


    PNG
    media_image7.png
    200
    368
    media_image7.png
    Greyscale

wherein the wavy line (
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) indicates the point of attachment to the carbonyl of the main formula (A) and the hashed line (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) indicates the point of attachment to the cycle A of the main formula (A); 
- cycle B is aryl; wherein said aryl is optionally substituted with one, two, or three Z1a; 


- R9 is selected from hydrogen; C1-6alkyl; heteroC1-6alkyl; and =O;
- each of R12, R14 and R16 is independently selected from hydrogen; halogen; trifluoromethyl; cyano; C1-6alkyl and C1-6cycloalkyl;
- each R13, R15 and R17  is independently selected from hydrogen; C1-6alkyl; and C1-6cycloalkyl;
- each R32 and R32a is independently selected from hydrogen; halogen; hydroxyl; sulfhydryl; trifluoromethyl; trifluoromethoxy; cyano; C1-6alkyl; C2-6alkenyl; C2-6alkynyl; hetero C1-6alkyl; heteroC2-6alkenyl; and hetero C2-6alkynyl;
- each R33 is independently selected from hydrogen and C1-6alkyl;
- each Z1a is independently selected from the group consisting of halogen, -OZ2, and C1-6alkyl;
wherein said C1-6alkyl is optionally substituted with one, two, or three substituents selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -OCF3, -O-C(O)Me, cyano, nitro, -C(O)OH, -C(O)OC1-6alkyl, -NH2, -NHCH3; -N(CH3)2, -NH-C(=O)O-C1-4alkyl, morpholinyl, -S(O)2C1-4alkyl, and –O-C1-6alkyl; 
- each Z2 is independently selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC1-6alkenyl, arylheteroC1-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl; 
wherein said C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl are optionally substituted with one, two, or three substituents selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, difluoromethyl, -O-C1-6alkyl, -OCF3, -S(=O)2C1-4alkyl, cyano, nitro, -C(=O)OH, -C(=O)O-C1-4alkyl, -NH2, -N(CH3)2, pyrrolidinyl, piperidinyl, and piperazinyl; 
- each Z3 is independently selected from hydroxyl, C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl; 
wherein said C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl are optionally substituted with one, two, or three substituents selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-C1-6alkyl, -OCF3, cyano, nitro, -C(=O)OH, -NH2, and -N(CH3)2; 
- each Z4 and Z5 is independently selected from hydrogen, C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, C3-7cycloalkyl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl; 
wherein said C1-6alkyl, C2-6alkenyl, C2-6alkynyl, heteroC1-6alkyl, heteroC2-6alkenyl, heteroC2-6alkynyl, aryl, heterocycle, arylC1-6alkyl, arylC2-6alkenyl, arylC2-6alkynyl, arylheteroC1-6alkyl, arylheteroC2-6alkenyl, arylheteroC2-6alkynyl, heterocycle-C1-6alkyl, heterocycle-C2-6alkenyl, heterocycle-C2-6alkynyl, heterocycle-heteroC1-6alkyl, heterocycle-heteroC2-6alkenyl, and heterocycle-heteroC2-6alkynyl are optionally substituted with one, two, or three substituents selected from C1-6alkyl, C2-6alkenyl, C2-6alkynyl, hydroxyl, =O, halogen, -SH, =S, trifluoromethyl, -O-C1-6alkyl, -OCF3, cyano, nitro, -C(=O)OH and -NH2;
or wherein Z4 and Z5 can be taken together in order to form a (5-, 6-, or 7-membered) heterocycle which is optionally substituted with C1-6alkyl, C2-6alkenyl, C2-6alkynyl, hydroxyl, halogen, -SH, trifluoromethyl, -O-C1-6alkyl, -OCF3, cyano, nitro, -C(=O)OH, or -NH2.

14. 	(Rejoined – Previously presented) The method of claim 9, wherein
- each Z1a is independently selected from the group consisting of halogen, -OZ2, and C1-6alkyl;
wherein said C1-6alkyl is optionally substituted with one, two, or three substituents selected from hydroxyl, =O, -O-C(O)Me, cyano, -C(O)OH, -C(O)OC1-6alkyl, -NH2, -NHCH3; -N(CH3)2, -NH-C(=O)O-C1-4alkyl; -S(O)2C1-4alkyl, and –O-C1-6alkyl;
- each Z2 is independently selected from C1-6alkyl, aryl, and heterocycle-C1-6alkyl;
wherein said C1-6alkyl, and aryl are optionally substituted with one, two, or three substituents selected from hydroxyl, halogen, difluoromethyl, -O-C1-6alkyl, -S(=O)2C1-4alkyl,  -C(=O)OH, -C(=O)O-C1-4alkyl, -NH2, and -N(CH3)2, pyrrolidinyl, piperidinyl, and piperazinyl;
- each Z3 is independently selected from hydroxyl, C1-6alkyl, and heterocycle;
wherein said C1-6alkyl and heterocycle are optionally substituted with one, two, or three substituents selected from C1-6alkyl and -N(CH3)2; and
- each Z4 and Z5 is independently selected from hydrogen, C1-6alkyl, and C3-7cycloalkyl.

15. 	(Rejoined – Previously presented) The method of claim 9, wherein the treatment is of

16. 	(Previously presented) A pharmaceutical composition comprising a pharmaceutically acceptable carrier, and as active ingredient an effective amount of the compound of claim 1 or a pharmaceutically acceptable salt thereof.

17. 	(Canceled) 

18. 	(Canceled) 

19. 	(Rejoined – Currently amended) 

A method of inhibiting Dengue virus or yellow fever virus replication in an animal cell, comprising administering to a subject in need thereof an effective amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof.

20. 	(Rejoined – Currently amended) A method of treatment Dengue virus or yellow fever virus

21. 		(Rejoined – Previously presented) The method of claim 20, wherein the treatment is of Dengue virus


Reasons of Allowance
The claimed compounds are free of the prior art.  Applicant’s amendment removing hydrogen as an option for variable R17 removes claimed compounds from the scope of those compounds claimed in issued U.S. Pat. No. 10,633,378.  As such, the double patenting rejection is withdrawn.  In addition, the method claims that have been rejoined are directed to treating a dengue virus or yellow fever virus.  The scope of treating these viruses is enabled.  As such, the following claims are allowed.
Claims 1-6, 8-16, and 19-21 are allowed.
Claims 7, 17, and 18 are canceled.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628